Citation Nr: 1702779	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-18 866	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a thoracic spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel




INTRODUCTION

The Veteran served on active duty from August 2002 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Service connection for degenerative disc disease of the thoracic spine (claimed as back condition) was denied therein.  The Veteran appealed this determination.  During the pendency of her appeal, she moved causing jurisdiction to be transferred to the RO in Hartford, Connecticut.  

Pursuant to her request, a hearing at the Board was scheduled in March 2012 but was not held.  Instead, the Board granted the Veteran's subsequent request to switch to a videoconference hearing.  See April 2012 Board remand.  This videoconference hearing was scheduled for August 2012, but it also was not held.  The Board indeed granted the Veteran's request to reschedule it in a May 2014 remand.  Another videoconference hearing accordingly was scheduled for September 2014, but was not held because the Veteran failed to appear for it.  She also did not thereafter show good cause for not appearing under such circumstances that a timely request for postponement was impossible.  As such, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  

Review of the Veteran's paper and electronic claims files at this time shows that, with resolution concerning a hearing, adjudication now may proceed.  The Board has recharacterized this matter as one concerning a thoracic spine disability to be more encompassing for her benefit.  


FINDING OF FACT

The Veteran has a thoracic spine disability related to carrying too much weight during service.  

CONCLUSION OF LAW

The criteria for establishing service connection for a thoracic spine disability have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.71a Diagnostic Codes 5003-5010, 20.1304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits, VA has duties to notify and to assist regarding a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion in this regard is not necessary, however, because service connection for a thoracic spine disability is granted herein.  This determination is fully favorable in that the sole benefit sought by the Veteran is granted.  It follows that any errors made in satisfying the aforementioned duties were harmless.  The same is true for any errors made in complying with the Board's remands to schedule the Veteran for a hearing.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Finally, referral to the RO for initial consideration of additional evidence submitted since the last adjudication of this matter via an October 2011 supplemental statement of the case is unnecessary.  38 C.F.R. § 20.1304(c).

II.  Service Connection

Service connection means that the facts, shown by the evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). To establish direct service connection, there must be a current disability, incurrence or aggravation of an injury or disease during service, and a nexus between them. Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007). Direct service connection also may be established for any disease diagnosed after separation from service if it was incurred during service.  38 C.F.R. § 3.303(d).  
For chronic diseases, service connection may be established if there was manifestation during and after service absent an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists for chronic diseases when a veteran served for 90 days or more during a period of war or after December 31, 1946, and the disease manifested, whether or not it was diagnosed, to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran filed her claim in May 2010.  VA treatment records dated from January 2009 to December 2010 document that she has been diagnosed with chronic back pain/discomfort.  Pain does not constitute a disability without an underlying cause.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The aforementioned records also document that X-rays of the Veteran's thoracic spine taken in January 2009 revealed degenerative disc disease (DDD) as well as a partial anterior fusion at T9-T10.  Her back pain/discomfort accordingly was attributed to a diagnosis of DDD or arthritis.  

Arthritis is another term for degenerative disease.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As such, the Veteran's diagnoses of DDD and arthritis convey essentially the same current thoracic spine disability.  Arthritis, and thus DDD, is a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. §§ 3.309(a).  The Veteran served for over four years.  All were after December 31, 1946, and all were during the period of war referred to for VA purposes as the Persian Gulf War.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  However, there is no indication that the Veteran had thoracic spine arthritis whether to a compensable or lesser degree between January 2007 when she separated from service and January 2008 one year later.  X-rays typically are required to confirm arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.  

Unfortunately, there are no X-rays or similar diagnostics dated during the aforementioned period.  There indeed are no relevant VA or private treatment records from then.  There also are no VA or private medical examinations from then.  The Veteran reports that she has had chronic back pain since service.  This includes during the aforementioned period.  As discussed below, her report is both competent as well as credible.  Yet attribution of her pain then to arthritis without more would be impermissible speculation.  38 C.F.R. § 3.102.  It cannot be determined that she manifested arthritis even though it was not diagnosed then based solely on her reports, in other words.  While it is reiterated that January 2009 VA X-rays revealed arthritis, this was approximately two years after the Veteran's separation from service, which is one year too late to grant service connection on a presumptive basis.

Except for any defects noted, a veteran is presumed to be in sound condition upon entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects that are identified upon examination.  38 C.F.R. § 3.304(b).  Few of the Veteran's service treatment records are available.  Yet one is her May 2002 entrance examination.  Her spine was found to be normal at that time.  She further was assigned a score of 1 for the P in PULHES, signifying a high level of fitness for physical capacity or stamina.  The Veteran therefore is presumed to have been sound with respect to her thoracic spine when she entered service.  The applicable inquiry thus is whether she incurred a thoracic spine injury or disease during service as opposed to aggravating a preexisting thoracic spine injury or disease during service.  
There is a heightened obligation to explain all findings and conclusions and to consider the benefit of the doubt when records are lost or destroyed while in the possession of the government.  Ussery v. Brown, 8 Vet. App. 64 (1995); Cuevas v. Principi, 3 Vet. App. 542 (1992); Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The criteria for establishing the benefit sought are not lowered, however.  Russo v. Brown, 9 Vet. App. 46 (1996).  The Veteran accordingly still must be found to have incurred a thoracic spine injury or disease during service in order to prevail notwithstanding that her service treatment records are largely unavailable.  Those few that are available make no mention of her back in general or her thoracic spine in particular.  It follows that arthritis was not chronic or even noted during service.

During service, the Veteran reports wearing heavy packs and doing heavy lifting.  She further reports that her back hurt as a result, although she generally did not seek treatment for a variety of reasons including that doing so would be perceived as weakness by her superiors.  There is no indication that she has a medical background.  Thus, the Veteran is a lay person.  Lay evidence is competent when it concerns something personally experienced or witnessed.  Layno v. Brown, 6. Vet. App. 465 (1994).  The Veteran personally experienced the aforementioned.  She accordingly is competent to make her reports.  She also is credible as none of the factors for consideration in that regard are significant.  

These factors include interest, consistency, plausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran's demeanor was not observed because no hearing was held.  She is interested in the outcome of this matter because she may gain financially from the favorable determination made herein.  However, there is no indication of malingering or bad character.  A February 2016 statement from fellow soldier J.D. indeed attests to the Veteran's outstanding character.  This statement also confirms that she did a lot of heavy lifting and other manual labor during service.  VA treatment records and a February 2016 statement from the Veteran reflect that she has never wavered in making her reports.  
In sum, the Veteran's reports are consistent with each other and with J.D.'s statement.  Finally, they are plausible.  Due consideration shall be given to the circumstances of service.  38 U.S.C.A. § 1154(a).  Although the Veteran's DD-214 indicates that her primary duties involved administration, she reports that she primarily was tasked with manual labor duties.  Her DD-214 also indicates, in any event, that she had foreign service.  This includes service in Kuwait and Iraq from August 2005 to September 2006.  Wearing a heavy pack as well as doing heavy lifting or other manual labor there at least sometimes, if not often, was likely given the Veteran's presence in a hazardous area during a period of war.  The same also was likely during basic training.

The Veteran and J.D. believe wearing heavy packs and doing heavy lifting or other manual labor during service, events equivalent to an injury then, led to her current thoracic spine disability.  She indeed reports having continuity of symptomatology in the form of back pain ever since these events during service.  Like above, her reports are competent.  They also are credible because, once again, none of the factors for consideration in that regard are significant.  Lay evidence like them sometimes can confirm a disability's nexus to service.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, whether there exists a nexus here falls outside the province of a lay person.  It rather is a medical question.  The musculoskeletal system is complex, there are many causes of thoracic spine disabilities, and around a decade has passed since the Veteran separated from service.  

Only those with a medical background are competent where the determinative issue involves a medical question.  Jones v. West, 12 Vet. App. 460 (1999).  The Veteran and J.D., since both are laypersons as there is no indication that J.D. has a medical background, therefore are not competent as it concerns a service nexus for her current thoracic spine disability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, some medical evidence exists.  There are no private treatment records or private medical examinations.  No VA medical examination has been performed.  Yet, according to a January 2009 VA treatment record, the Veteran's treating physician referenced her wearing quite a bit of body armor and a rucksack on a rather small body frame during service.  Her diagnosed chronic thoracic discomfort was suspected to be from ongoing weight forced on her axial skeleton as a result.  

In addition, the same physician opined in a July 2010 VA treatment record that the Veteran's chronic degenerative back pain was from the heavy body armor she wore during service.  Factors for assessing a medical opinion include the professional's qualifications and review of the evidence, scope of the examination, accuracy of any factual premises relied upon, degree of certainty in the opinion, and rationale offered for it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  It is undisputed that the Veteran's treating physician possesses the qualifications to render an opinion concerning a service nexus for her current thoracic spine disability.

This physician did not note reviewing the claims file prior to rendering his opinions.  Indeed, such would be unusual in the treatment context.  Yet, the claims file contains little pertinent information that would not have been available to the physician.  VA treatment records are accessible to VA medical professionals.  The Veteran's reports were known because treatment included an interview of her.  What few service treatment records there are were not before the physician, but it is reiterated that they largely are unhelpful.  There is no indication that the scope of the assessment conducted by this physician was less thorough than needed.  No inaccurate factual premise is evident.  Indeed, the Veteran's reports which include wearing heavy packs and doing heavy lifting during service have been found both competent and credible.  Her rather small body frame was noted during her May 2002 entrance examination.

Further, her rather small body frame was noted post-service in VA treatment records, in J.D.'s statement, as well as in her reports.  She accordingly consistently has had a small body frame and did not experience an increase in that regard during service.  Due to use of the word suspected, the physician's January 2009 opinion was not expressed with certainty.  It therefore must be discounted as lacking persuasiveness.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  The opinion importantly was made before X-rays were obtained, however.  The July 2010 opinion given after them was expressed with certainty.  In other words, the Veteran's treating physician suspected a service nexus for her current thoracic spine problems and confirmed not only that nexus but also the exact nature of her disability upon receipt of more information.

The physician finally gave some rationale for this updated opinion.  Simply put, the weight the Veteran carried during service was deemed too much for her in light of her size.  A more detailed explanation would have been of assistance in reaching a determination regarding this matter.  Consideration of the Veteran doing heavy lifting or other manual labor in addition to wearing heavy packs and body armor, for example, would have allowed for a more comprehensive decision.  Yet, what was supplied is sufficient.  In conclusion, service connection is not presumed and cannot be established based on a chronic disease.  Yet, direct service connection otherwise is established by the preponderance of the evidence.  The evidence for this benefit indeed is not in approximate balance with but rather outweighs the evidence against the same.  It follows that there is no need to afford the Veteran the benefit of the doubt.  Service connection for a thoracic spine disability is granted.  


ORDER

Service connection for a thoracic spine disability is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


